IN THE COURT OF CRIMINAL APPEALS
                  OF TEXAS

                          NO. PD-0753-20



              BETHANY GRACE MACIEL, Appellant

                                   v.

                          STATE OF TEXAS


ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
      FROM THE THIRTEENTH COURT OF APPEALS
               FROM BRAZOS COUNTY


     NEWELL, J., filed a concurring opinion.

     I agree that the court of appeals erred to hold that Appellant was

not entitled to a jury instruction on the defense of necessity.     And I

agree with the Court that the proper course of action is to remand the

case to the court of appeals for a determination of whether the refusal

of the defensive instruction harmed Appellant. I join the Court’s opinion.
                                                                 Maciel Concurring — 2

         I write separately because I believe the Court should recognize

that an evaluation for harm flowing from error is as much a systemic

requirement as determining whether that error has been preserved. As

such, this Court should feel free (after holding that error occurred) to

address the question of whether a particular error harmed the

defendant. Reflexively remanding for an evaluation of harm under well-

established standards is unnecessary.

         We have long recognized that courts of appeals should address

whether error has been preserved regardless of whether the parties

raise it because preservation of error is a systemic requirement. 1 This

is true regardless of whether the issue is raised by the parties. And, we

have recognized that this Court can and should do so when confronted

with a preservation issue. 2

         Similarly, we have recognized that all errors, except for certain

federal constitutional errors labeled by the United States Supreme Court

as “structural”, are subject to a harm analysis. 3                          And we have

recognized, at least in the context of jury charge error, that neither




1
    See, e.g., Darcy v. State, 488 S.W.3d 325, 327-28 (Tex. Crim. App. 2016).

2
    See, e.g., Ford v. State, 305 S.W.3d 530, 533 (Tex. Crim. App. 2009).

3
    See, e.g., Lake v. State, 532 S.W.3d 408, 411 (Tex. Crim. App. 2017).
                                                                  Maciel Concurring — 3

party bears a burden to establish that the error was harmful. 4 This is

because burdens and requirements of proving actual facts are

appropriate in the law of evidence, but they have little meaning when it

comes to a harm analysis. 5               When conducting a harm analysis, the

reviewing court makes its own assessment as to what degree of

likelihood exists as to the prejudicial or non-prejudicial impact of a

particular error. 6         Like the issue of preservation, assessing harm is

effectively conducted independently of the arguments of the parties.

         While I recognize the value of affording a court of appeals the

opportunity to address issues in the first instance, I disagree that this

Court benefits from having the court of appeals conduct a harm analysis

after this court has made the determination of error. For example, we

have noted that remand is applicable to allow a court of appeals to

wrestle with undecided legal issues on the merits of a claim because we

might benefit from a “carefully wrought decision from the court of

appeals.” 7 But we did so in the context of an unresolved claim on the


4
    See, e.g., Warner v. State, 245 S.W.3d 458, 463 (Tex. Crim. App. 2008).

5
    Ovalle v. State, 13 S.W.3d 774, 787 (Tex. Crim. App. 2000).

6
    Id. (quoting WAYNE R. LAFAVE & JEROLD H. ISRAEL, CRIMINAL PROCEDURE 1165 (2d ed. 1992)).

7
 McClintock v. State, 444 S.W.3d 15, 21 (Tex. Crim. App. 2014) (“But the issue of the
proper application of the exclusionary rule to the facts of this case is not remotely clear cut,
and we believe that the proper disposition here should be to remand for the court of appeals
to address it in the first instance. The parties make a number of substantial arguments in
                                                                Maciel Concurring — 4

merits. 8     In contrast, conducting a harm analysis is based upon an

examination of the record under established harm standards. 9 Indeed,

there is little “legal analysis” involved as we identify the applicable harm

standard before we remand and we clarify how the analysis should be

conducted. 10       Rather than expecting the courts of appeals to be

clairvoyant on remand, we should just answer the question when we

have the chance.

          With these thoughts, I join the Court’s opinion.



Filed: October 6, 2021


Publish




support of their respective positions in this Court, and our resolution of the issue (if any
should even be necessary after a remand) would benefit from a carefully wrought decision
from the court of appeals.”).

8
    Id.

9
 See, e.g., Hernandez v. State, 60 S.W.3d 106, 108 (Tex. Crim. App. 2001) (“We reverse
the judgment of the Court of Appeals and remand for a harm analysis pursuant to Rule of
Appellate Procedure 44.2(a).”); Aguierre-Mata v. State, 992 S.W.2d 495, 499 (Tex. Crim.
App. 1999) (“Accordingly, we grant the State’s petition, vacate the judgment of the Court of
Appeals, and remand the cause to that court to conduct a harm analysis pursuant to Rule
44.2(b).”).

10
  See, e.g., Haggard v. State, 612 S.W.3d 318, 330 (Tex. Crim. App. 2020) (“Having
clarified the harm analysis for the denial of face-to-face confrontation, we reverse the
judgment of the court of appeals and remand the cause to that court to reassess whether
Haggard was harmed.”).